DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Amendment
	The amendment filed on 9/7/2021 has been entered.  The IDS filed on 10/18/2021 has also been entered.  Claims 1-2, 4, 6-8, 21-23, and 25-31 are pending in the application.  Claims 3, 5, 9-20, and 24 are cancelled.  Claim 31 is new.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed on 6/7/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 1 (currently amended): An IV catheter system, comprising:
a catheter adapter having a proximal end and a distal end;
a cannula extending through the catheter adapter, wherein a proximal end of the cannula comprises an opening or the cannula comprises a notch; and
a needle hub coupled to the proximal end of the catheter adapter, wherein the needle hub comprises a flashback chamber in fluid communication with the opening of the proximal end of the cannula or the notch when the IV catheter system is in an insertion configuration, wherein the flashback chamber comprises a pocket and an elongated visualization channel, wherein the elongated visualization channel comprises a straight groove disposed on a top of the needle hub and aligned with the cannula, wherein blood is configured to flow proximally through the straight groove, wherein the straight groove extends along a majority of a length of the needle hub, wherein the needle hub further comprises a reservoir and a drain channel, wherein fluid is configured to flow from the elongated visualization channel to the reservoir disposed underneath the elongated visualization channel via the drain channel, wherein the elongated visualization channel extends along a longitudinal axis of the needle hub, wherein the drain channel extends outwardly from the elongated visualization channel.

Claim 2 (currently amended): The IV catheter system of claim 1, wherein the cannula comprises the notch, wherein the notch is disposed in the pocket when the IV catheter system is in the insertion configuration, wherein the fluid is configured to fill the pocket prior to entering the elongated visualization channel.

Claim 22 (currently amended): An IV catheter system, comprising:
a catheter adapter having a proximal end and a distal end;
a cannula extending through the catheter adapter, wherein a proximal end of the cannula comprises an opening or the cannula comprises a notch; and
a needle hub coupled to the proximal end of the catheter adapter, wherein the needle hub comprises a flashback chamber in fluid communication with the opening of the proximal end of the cannula or the notch, wherein the flashback chamber comprises a pocket and an elongated visualization channel, wherein the pocket is distal to and deeper than the elongated visualization channel, wherein the elongated visualization channel comprises a distal end proximal the pocket, a proximal end, and a straight groove extending along a top of the needle hub between the distal end and the proximal end of the elongated visualization channel, wherein blood is configured to flow proximally through the straight groove.

Claim 23 (currently amended): The IV catheter system of claim 22, wherein the elongated visualization channel is disposed on the top of the needle hub.

Claim 25 (currently amended): The IV catheter system of claim 22, wherein the straight groove extends along a majority of a length of the needle hub.

Claim 26 (currently amended): The IV catheter system of claim 22, wherein the cannula comprises the notch, wherein the notch is disposed in the pocket when the IV catheter system is in an insertion configuration, wherein fluid is configured to fill the pocket prior to entering the elongated visualization channel.

Claim 31 (currently amended): The IV catheter system of claim 22, wherein a distal end of the straight groove contacts the pocket.

REASONS FOR ALLOWANCE
	Claims 1-2, 4, 6-8, 21-23, and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an IV catheter system, as claimed, specifically including wherein the needle hub further comprises a reservoir and a drain channel, wherein fluid is configured to flow from the elongated visualization channel to the reservoir disposed underneath the elongated visualization channel via the drain channel, wherein the drain channel extends outwardly from the elongated visualization channel. The closest prior art (Antonucci, US Patent Application Publication No. 2015/0025466) discloses an IV catheter system (see Fig. 5), comprising: a catheter adapter (64) having a proximal end (left end in Fig. 5) and a distal end (right end in Fig. 5); a cannula (14) extending through the catheter adapter (64), wherein a proximal end of the cannula (14) comprises an opening (opening of 14 at vertical portion of 20 in Fig. 5); and a needle hub (18) coupled to the proximal end of the catheter adapter (64) (see Fig. 5), wherein the needle hub (18) comprises a flashback chamber (20) in fluid communication with the opening of the proximal end of the cannula (14) when the IV catheter system is in an insertion configuration (see Fig. 5), wherein the flashback chamber (20) comprises a pocket (vertical portion of 20 in Fig. 5) and an elongated visualization channel (horizontal portion of 20 in Fig. 5), wherein the visualization channel (horizontal portion of 20 in Fig. 5) comprises a straight groove disposed on a top of the needle hub (18) and aligned with the cannula (14), wherein blood is configured to flow proximally through the straight groove (horizontal portion of 20 in Fig. 5), wherein the straight groove (horizontal portion of 20 in Fig. 5) extends along a majority of a length of the needle hub (18) (see Fig. 5), wherein the elongated visualization channel (horizontal portion of 20 in Fig. 5) extends along a longitudinal axis of the needle hub (18). However, Antonucci fails to disclose wherein the needle hub further comprises a reservoir and a drain channel, wherein fluid is configured to flow from the elongated visualization channel to the reservoir disposed underneath the elongated visualization channel via the drain channel, wherein the drain channel extends outwardly from the elongated visualization channel. Additionally, it would not have been obvious to modify the needle hub of the Antonucci device to include a reservoir and a drain channel because it would require substantial redesign of the device.
Claims 2, 4, 6-8, and 21 are allowed by virtue of their dependency on allowable claim 1.
In regards to independent claim 22, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an IV catheter system, as claimed, specifically including that the visualization channel comprises a distal end proximal the pocket. The closest prior art (McFarlane, US Patent No. 4,710,173) discloses an IV catheter system (see Fig. 1-3) comprising: a catheter adapter (44) having a proximal end (right side of 44 in Fig. 1) and a distal end (left side of 44 in Fig. 1); a cannula (14) extending through the catheter adapter (44), wherein a proximal end (13) of the cannula (14) comprises an opening (see Fig. 2-3); and a needle hub (12) coupled to the proximal end (right side of 44 in Fig. 1) of the catheter adapter (44), wherein the needle hub (12) comprises a flashback chamber (flashback chamber defined by fluid flow from pocket 16 all the way to proximal groove 34) in fluid communication with the opening of the proximal end (13) of the cannula (14), wherein the flashback chamber comprises a pocket (16) and an elongated visualization channel (channel 40/42 between grooves 26 and 27), wherein the pocket (16) is distal to and deeper than the elongated visualization channel (channel 40/42 between grooves 26 and 27), wherein the visualization channel (channel 40/42 between grooves 26 and 27) comprises a proximal end (end at 27), and a straight groove (grooves 26 and 27) extending along a top of the needle hub (12) between a distal end (end at 26) and the proximal end (end at 27) of the visualization channel (channel 40/42 between grooves 26 and 27), wherein blood is configured to flow proximally through the straight groove (grooves 26 and 27). However, McFarlane fails to disclose that the visualization channel comprises the distal end proximal the pocket. Additionally, it would not have been obvious to modify the McFarlane device to include this limitation because it would require substantial redesign of the device.
Claims 23 and 25-31 are allowed by virtue of their dependency on allowable claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783